In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00388-CV

BERNARDO ORTIZ, Appellant                 §   On Appeal from the 348th District Court

                                          §   of Tarrant County (348-304897-18)

V.                                        §   September 30, 2021

CARLOS RODRIGUEZ; GRAVES MF TX            §   Memorandum Opinion by Justice Walker
VICKERY, LLC; AND RUSH GRAVES,
Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order of dismissal and order denying

appellant Bernardo Ortiz’s motion to reinstate. It is ordered that the trial court’s

orders are affirmed.

      It is further ordered that appellant Bernardo Ortiz shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker